Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received July 27, 2022. Claims 1 and 11 have been amended. Therefore, claims 1-4, 6-14 and 16-22 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated May 2, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1-4, 6-14 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 11 are directed to a system for calculating an edible score, including retrieve, a performance profile relating to a user; determine, an edible of interest; receive, nourishment information relating to the edible of interest; generate, an output an edible score; and display, the edible score. The claim(s) recite(s) “initiate a display interface; retrieve a performance profile relating to a user using a questionnaire, wherein the performance profile includes a current level of age related degradation; determine an edible of interest, wherein determining the edible further comprises: identifying a user dietary habit; receiving an element of user geolocation data; and determining the edible of interest as a function of the user dietary habit, element of user geolocation data, and an edible database; determine nourishment information relating to the edible of interest using a dietary classifier configured to receive the edible of interest and output a dietary label using a classification process; generate a score using a kernel ridge regression algorithm, wherein generating the score further comprises: using edible training data, wherein edible training data contains a plurality of data entries, each data entry containing a performance profile and nourishment information and a correlated score data based on the performance profile and nourishment information for a given edible; and calculating the score for the edible of interest, wherein the score process uses the performance profile and the nourishment information relating to the edible of interest as an input, and outputs the score; and display the score and the dietary label.”
The limitations of “initiate a display interface; retrieve a performance profile relating to a user using a questionnaire, wherein the performance profile includes a current level of age related degradation; determine an edible of interest, wherein determining the edible further comprises: identifying a user dietary habit; receiving an element of user geolocation data; and determining the edible of interest as a function of the user dietary habit, element of user geolocation data, and an edible database; determine nourishment information relating to the edible of interest using a dietary classifier configured to receive the edible of interest and output a dietary label using a classification process; generate a score using a kernel ridge regression algorithm, wherein generating the score further comprises: using edible training data, wherein edible training data contains a plurality of data entries, each data entry containing a performance profile and nourishment information and a correlated score data based on the performance profile and nourishment information for a given edible; and calculating the score for the edible of interest, wherein the score process uses the performance profile and the nourishment information relating to the edible of interest as an input, and outputs the score; and display the score and the dietary label,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance a Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “display interface, computing device, database, machine-learning process, training data, Dietary classifier,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “computing device” language, “retrieving” in the context of this claim encompasses the user manually retrieving a performance profile relating to a user. Similarly, determining an edible of interest and/or; receiving nourishment information relating to the edible of interest, under its broadest reasonable interpretation, covers performance of the limitation by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “display interface, computing device, database, machine-learning process, training data, Dietary classifier” to perform all of the “initiate a display interface; retrieve a performance profile relating to a user using a questionnaire, wherein the performance profile includes a current level of age related degradation; determine an edible of interest, wherein determining the edible further comprises: identifying a user dietary habit; receiving an element of user geolocation data; and determining the edible of interest as a function of the user dietary habit, element of user geolocation data, and an edible database; determine nourishment information relating to the edible of interest using a dietary classifier configured to receive the edible of interest and output a dietary label using a classification process; generate a score using a kernel ridge regression algorithm, wherein generating the score further comprises: using edible training data, wherein edible training data contains a plurality of data entries, each data entry containing a performance profile and nourishment information and a correlated score data based on the performance profile and nourishment information for a given edible; and calculating the score for the edible of interest, wherein the score process uses the performance profile and the nourishment information relating to the edible of interest as an input, and outputs the score; and display the score and the dietary label” steps. The “display interface, computing device, database, machine-learning process, training data, Dietary classifier” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., display interface, computing device, database, machine-learning process, training data, Dietary classifier). Claim 11 has additional limitations (i.e., display interface, computing device, database, machine-learning process, training data, Dietary classifier). Looking to the specification, these components are described at a high level of generality (¶ 13; A user client device 116 may include without limitation, an additional computing device such as a mobile device, laptop, desktop computer, and the like. A user client device 116 may include, without limitation, a display in communication with computing device 104). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims  2-4, 6-10, 12-14 and 16-22 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods Of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims  1-4, 6-14 and 16-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20190286656 A1 to Yerva et al. in view of Pub. No: US 20190295440 A1 to Hadad in view of Pub. No.: US 20200065681 A1 to Wolf et al. further in view of Pub. No.: US 20200261009 A1 to Everman et al.

As per Claim 1, Yerva et al. teaches a system for calculating a score for an edible in a display interface, the system comprising a computing device configured to:
-- initiate a display interface within the computing device (see Yerva et al. paragraph 103; … the search results 820 displayed on the graphical user interface include names for several prominently ranked consumable items... Particularly, given the search string "orange," the user likely wants to find the records for the fruit "Orange." However, the search results 820 also include items such as "Sherbet--Orange," "Marmalade, orange," "Orange soda," "Juice," and "Simply Orange," some of which are prominently ranked in the search results 820.);
-- retrieve a performance profile relating to a user, using a questionnaire on the display wherein the performance profile includes a current level of age related degradation (see Yerva et al. paragraphs 39, 53 and 93; The user data 222 includes at least user profiles 232 and corresponding consumable logs 234.  The user profiles 232 include a profile data for each user of the health tracking system 100.  Each user profile includes demographic information for the users such as name, age, gender, height, weight, performance level (e.g., beginner, intermediate, professional, etc.) and/or other information for the user.  In at least one embodiment, the consumable logs 234 include a consumable diary/log for each user (which may also be referred to herein as a "food diary").  The consumable diary/log allows the user to track consumables that are consumed by the user over a period of days and any nutritional data (e.g. nourishment information) associated with the food consumed.  For example, the consumable diary/log may allow the user to enter particular consumable that is consumed (e.g. edible of interest ) by the user and keep track of the associated calories, macronutrients, micronutrients, sugar, fiber, and/or any of various other nutritional data associated with the consumables entered by the user in the consumable diary/log.  In some embodiments, the user data 222 further includes various activity and fitness data collected by sensors (not shown) associated with the health tracking devices 110. In some embodiments, the memory 310 includes program instructions for a graphical user interface configured to provide a client-side health tracking application 316. The memory 310 may further be configured to store certain user data 318, such as e.g., user gender, height, weight, user identifier, password, etc. Additionally, health related data (e.g., data collected from one or more sensors and/or manually entered) may be stored. The processor 308 is configured to read the program instructions from the memory 310 and execute the program instructions to provide the health tracking application 316 to the user so for the purpose of performing health and fitness related tasks for the user, including displaying, modifying, and analyzing the user data 318.); 
-- determine nourishment information relating to the edible of interest using a dietary classifier configured to receive the edible of interest and output a dietary label using a classification process  (see Yerva et al. paragraph 39; The user data 222 includes at least user profiles 232 and corresponding consumable logs 234.  The user profiles 232 include a profile data for each user of the health tracking system 100.  Each user profile includes demographic information for the users such as name, age, gender, height, weight, performance level (e.g., beginner, intermediate, professional, etc.) and/or other information for the user.  In at least one embodiment, the consumable logs 234 include a consumable diary/log for each user (which may also be referred to herein as a "food diary").  The consumable diary/log allows the user to track consumables that are consumed by the user over a period of days and any nutritional data (e.g. nourishment information) associated with the food consumed.  For example, the consumable diary/log may allow the user to enter particular consumable that is consumed (e.g. edible of interest ) by the user and keep track of the associated calories, macronutrients, micronutrients, sugar, fiber, and/or any of various other nutritional data associated with the consumables entered by the user in the consumable diary/log.  In some embodiments, the user data 222 further includes various activity and fitness data collected by sensors (not shown) associated with the health tracking devices 110.);
-- display the score and the dietary label within the display interface (see Yerva et al. paragraph 37; manipulate and display information).
Yerva et al. teaches edible training data, performance profile and the nourishment information above, but fails to teach:
-- determine an edible of interest, wherein determining the edible further comprises: identifying a user dietary habit as a function of a user database; receiving an element of user geolocation data; and determining the edible of interest as a function of the user dietary habit element of user geolocation data, and an edible database;
-- generate a score machine-learning process using a kernel ridge regression algorithm, wherein generating the score machine-learning process further comprises:
-- training, iteratively, the score machine-learning process using edible training data, wherein edible training data contains a plurality of data entries, each data entry containing a performance profile and nourishment information and a correlated score data based on the performance profile and nourishment information for a given edible; and
-- calculating the score for the edible of interest as a function of the score machine-learning process, wherein the score machine-learning process uses the performance profile and the nourishment information relating to the edible of interest as an input, and outputs the score;
- using a kernel ridge regression algorithm; and 
- training, iteratively.
Hadad teaches the method for mapping foods can further comprise utilizing the food ontology to build one or more models that predict one or more user's eating habits based on (1) their historical food consumption data, (2) relations between different foods derived from the food ontology, and (3) the context (location and time of day).  One or more models can be configured to (i) detect food consumption patterns in broad populations, (ii) detect food consumption patterns in individuals, (iii) combine the detected food consumption patterns in (i) and (ii) by determining in which type of a population that a specific user/individuals belongs.  A user can indicate a new food consumption, and one or more models can be configured to make predictions about the most likely foods that the user is consuming or consuming, by fine-tuning the food selection(s) and readjusting the predictions for the most likely next food items.  One or more models can be configured to autocomplete information about an entire meal that the user is consuming, based on one or more food items indicated by the user. (see paragraph 30).
Hadad further teaches In some embodiments, the plurality of images can be stored on a memory in the mobile device and/or wearable device, retrieve automatically, and analyzed without using any mobile application(s).  The plurality of food images can be automatically aggregated and provided to the personalized food and health platform with timestamps and geolocations for each of the plurality of images, thereby enabling temporal and spatial tracking of the user's food intake (see Hadad paragraph 40).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hadad within the systems/methods as taught by reference Yerva et al. with the motivation of providing a learning algorithm that can find one or more patterns in a training set between input data and target data, thereby generating an improved machine learning algorithm that can capture one or more patterns (Hadad paragraph 195).
Yerva et al. and Hadad fail to teach:
-- generate a score machine-learning process, wherein generating the score machine-learning process further comprises:
-- training, the score machine-learning process using edible training data, wherein edible training data contains a plurality of data entries, each data entry containing a performance profile and nourishment information and a correlated score data; and
-- calculating the score as a function of the score machine-learning process, wherein the score machine-learning process uses the performance profile and the nourishment information relating to the edible of interest as an input, and outputs the score;
- using a kernel ridge regression algorithm; and 
- training, iteratively.
	Wolf et al. teaches training data can be provided to the data accuracy service 120 which may 
utilize a machine learning mechanism or other automated program to analyze the test data 108 associated with an at home measurement of a nutritional response, and adjust the test data or apply a quality score to it (see at least Wolf et al. paragraphs 13, 38 and 53). The test data analyzed for inaccuracies can include a variety of data that is obtained from a variety of sources.  For instance, test data can be obtained from questionnaires, camera, phone-based food logging, wearable devices (e.g., a Continuous Glucose Monitor), at-home biological collection devices (e.g. microbiome or blood collection), clinical labs, databases (e.g., nutritional databases), and the like. (see Wolf et al. paragraphs 18, 38 and 65).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Wolf et al. with the systems/methods as taught by reference Yerva et al. and Hadad with the motivation of providing test data technologies associated with the measurement of nutritional responses for one or more biomarkers, thereby improving the accuracy of test data collected outside of a clinical setting (Wolf et al. paragraph 11).
Yerva et al., Hadad and Wolf et al. fail to teach:
- using a kernel ridge regression algorithm; and 
- training, iteratively.
Everman et al. teaches In an embodiment, operation parametric model may include a machine-learning model. Machine-learning model, and/or a machine-learning algorithms include kernel ridge regression, producing machine-learning model, may be trained and/or iteratively refined using training data. Training data, as used herein, is data containing correlations that a machine-learning process may use to model relationships between two or more categories of data elements. For instance, and without limitation, training data may include a plurality of data entries, each entry representing a set of data elements that were recorded, received, and/or generated together; data elements may be correlated by shared existence in a given data entry, by proximity in a given data entry, or the like (see Everman et al. paragraphs 63 and 66).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Everman et al. with the systems/methods as taught by reference Yerva et al., Hadad and Wolf et al. with the motivation of providing regression model, thereby providing a best predicted output (Everman et al. paragraph 65).

As per Claim 2, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the performance profile comprises sensor data  (see Yerva et al. paragraph 39; The user data 222 includes at least user profiles 232 and corresponding consumable logs 234.  The user profiles 232 include a profile data for each user of the health tracking system 100.  Each user profile includes demographic information for the users such as name, age, gender, height, weight, performance level (e.g., beginner, intermediate, professional, etc.) and/or other information for the user.  In at least one embodiment, the consumable logs 234 include a consumable diary/log for each user (which may also be referred to herein as a "food diary").  The consumable diary/log allows the user to track consumables that are consumed by the user over a period of days and any nutritional data (e.g. nourishment information) associated with the food consumed.  For example, the consumable diary/log may allow the user to enter particular consumable that is consumed (e.g. edible of interest ) by the user and keep track of the associated calories, macronutrients, micronutrients, sugar, fiber, and/or any of various other nutritional data associated with the consumables entered by the user in the consumable diary/log.  In some embodiments, the user data 222 further includes various activity and fitness data collected by sensors (not shown) associated with the health tracking devices 110.).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 3, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the performance profile comprises a biological extraction (see Wolf et al. paragraphs 18, 38 and 65; The test data analyzed for inaccuracies can include a variety of data that is obtained from a variety of sources.  For instance, test data can be obtained from questionnaires, camera, phone-based food logging, wearable devices (e.g., a Continuous Glucose Monitor), at-home biological collection devices (e.g. microbiome or blood collection), clinical labs, databases (e.g., nutritional databases), and the like.).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 4, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the performance profile comprises a questionnaire (see Wolf et al. paragraphs 18, 38 and 65; The test data analyzed for inaccuracies can include a variety of data that is obtained from a variety of sources.  For instance, test data can be obtained from questionnaires, camera, phone-based food logging, wearable devices (e.g., a Continuous Glucose Monitor), at-home biological collection devices (e.g. microbiome or blood collection), clinical labs, databases (e.g., nutritional databases), and the like.).
The obviousness of combining the teachings of Yerva et al., Hadad and Wolf et al. are discussed in the rejection of claim 1, and incorporated herein 

As per Claim 7, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein nourishment information comprises a caloric input (see Yerva et al. paragraph 27; The server 200 comprises a computerized device or data processing system configured to run one or more software applications on a processor thereof (e.g. the network-side health tracking program 218).  The server 200 of the present embodiment is further configured to receive a plurality of consumable records which include item descriptions, as well as caloric and nutritional contents of a respective plurality of consumable items which are entered at the health tracking devices 110, other consumer devices, and/or provided from one or more manufacturing or distributing entities.  The consumable records are stored at a storage apparatus or memory of the server 200 (e.g., consumable records 224).).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 8, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein nourishment information comprises a nutrient input (see Yerva et al. paragraph 27; The server 200 comprises a computerized device or data processing system configured to run one or more software applications on a processor thereof (e.g. the network-side health tracking program 218).  The server 200 of the present embodiment is further configured to receive a plurality of consumable records which include item descriptions, as well as caloric and nutritional contents of a respective plurality of consumable items which are entered at the health tracking devices 110, other consumer devices, and/or provided from one or more manufacturing or distributing entities.  The consumable records are stored at a storage apparatus or memory of the server 200 (e.g., consumable records 224).).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 9, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the computing device is further configured to:
-- generate a dietary classifier, wherein the dietary classifier uses the edible of interest as an input, and outputs a dietary label using a classification process (see Wolf et al. paragraph 172; … all or a portion of the food data can be provided to a classifier (e.g. dietary classifier) to generate the score(s) (e.g. output) for the food data..).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 10, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the computing device is further configured to: 
-- calculate a first edible score for a first edible; calculate a second edible score for a second edible; chart the first edible score as a function of the second edible score; and display the first edible score as a function of the second edible score within the display interface (see paragraphs 154 and 176 and FIGS. 46-48; Hadad teaches an illustrate presenting the results of nutritional information extraction on more than 40000 food products.  Specifically, FIG. 46 is illustrative of the nutritional facts accuracy showing a nutrients NLP score histogram of 0.843.  FIG. 47 is illustrative of the ingredients accuracy showing an ingredients NLP score histogram of 0.887.  FIG. 48 is illustrative of the allergens accuracy showing an allergens NLP score histogram of 0.937.  Based on the above results, it can be observed that the various algorithms utilized in the nutritional information extraction process described herein are capable of extracting highly accurate information on nutritional facts, ingredients, and allergens).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claims 11-14 and 17-20, Claims 11-14 and 17-20are directed to a method of calculating a score in a display interface. Claims 11-14 and 17-20 recite the same or substantially similar limitations as those addressed above for Claims 1-4 and 7-10 as taught by Yerva et al., Hadad, Wolf et al. and Everman et al. Claims 11-14 and 17-20 are therefore rejected for the same reasons as set forth above for Claims 1-4 and 7-10 respectively. 

As per Claim 21, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the computing device is further configured to generate a dietary classification machine-learning process, wherein generating the dietary classification machine-learning process further comprises: 
training, iteratively, the dietary classification machine-learning process using dietary training data, wherein the dietary training data contains a plurality of data entries, each data entry correlating an edible datum with a dietary label datum  (see Everman et al. paragraphs 63 and 66); 
generating a dietary label as a function of the dietary classification machine-learning process, wherein the dietary classification machine-learning process uses the edible of interest as an input, and outputs the dietary label, wherein the dietary label comprises a portion of the received nourishment information (see Wolf et al. paragraph 172; … all or a portion of the food data can be provided to a classifier (e.g. dietary classifier) to generate the score(s) (e.g. output) for the food data..).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 22, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the performance profile further includes temporal data on the user’s exposure to artificial light (see Hadad paragraph 40).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerva et al., Hadad, Wolf et al. and Everman et al. as applied to claims 11-15 and 17-22 above, and further in view of Pub. No.: US 20180082038 A1 to Blair, II et al.

As per Claim 6, Yerva et al., Hadad and Wolf et al. fail to teach the system of claim 1, wherein the computing device is further configured to: identify a plurality of edibles as a function of the element of user geolocation data; display the plurality of edibles within the display interface; and receive a user selection containing the edible of interest.
Blair, II et al. teaches pre-selected action by the action module 111 may vary, depending on the particular action selected.  The types of actions that may be performed by the action module 111 may include scheduling a delivery of a consumable product, scheduling a pickup of the consumable product, adding the consumable product a virtual list maintained by the computer system 101 or a remotely accessible computer system, displaying an alert indicating the user of the depletion of the consumable product, queuing the consumable product for purchase at a local store as a function of the computer system's 101 geolocation or displaying a reminder to the user as a function of the computer system's geolocation (see Blair, II et al. paragraph 54).  
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Blair, II et al. with the systems/methods as taught by reference Yerva et al., Hadad and Wolf et al. with the motivation of providing based on the user's location, a transition of a pickup request and profile information to the selected store thereby, arranging the pickup as agreed upon by the user (Blair, II et al. paragraph 83).

As per Claim 16, Claim 16 is directed to a method. Claim 16 recites the same or substantially similar limitations as those addressed above for Claim 6. Claim 16 is therefore rejected for the same reasons as set forth above for Claim 6 respectively. 

Response to Arguments
Applicant’s arguments filed July 27, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) In contrast to Fook, the system in claim 1 is not prior art directed toward patenting “well known” mathematical concepts. While the Office reduces the algorithms used to generate the machine learning model and carry the classification process “this is only how the computer does what it does. Of importance 1s the significance of the data and their manipulation in the real world, 1.e., what the computer is doing”. The system itself ‘is new and useful way for systems and methods for calculating a score for an edible in a display interface regarding a large and ever- increasing quantity of available data. Claim 1 discloses “a new and useful process, independent of whether the mathematical algorithm required for its performance is novel”.
As noted above, the additional limitations of claim 1 discloses: the computing device using specifically claimed dietary classifier configured to receive the edible of interest and output a dietary label using a classification process and score machine-learning process using a kernel ridge regression algorithm. These specifically recited and claimed dietary classifier using a classification process and score machine-learning process using a kernel ridge regression algorithm incorporates all alleged abstract ideas into a practical application that adds to the claimed system “significantly more” than reciting a judicial exception. This is based on the novel improvements to systems and methods for calculating a score for an edible in a display interface.
For at least these additional reasons, Applicant respectfully submits that claim 1 recites patent eligible subject matter.
(2) The Office Action relies on Wolf to allegedly teach Applicant’s claimed “determine[ing] nourishment information relating to the edible of interest using a dietary classifier configured to receive the edible of interest and output a dietary label using a classification process.” Specifically, the Office Action cites paragraph [0172] of Wolf, reproduced below (emphasis added), as allegedly teaching the specific limitation.
In response to argument (1), Examiner respectfully disagrees. Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
(3) The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result). See also O’Reilly v. Morse, 56 U.S. 62 (1854) (finding ineligible a claim for "the use of electromagnetism for transmitting signals at a distance"); The Telephone Cases, 126 U.S. 1, 209 (1888) (finding a method of "transmitting vocal or other sound telegraphically ... by causing electrical undulations, similar in form to the vibrations of the air accompanying the said vocal or other sounds," to be ineligible, because it "monopolize[d] a natural force" and "the right to avail of that law by any means whatever.").
As previously stated, the claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.

In response to argument (2), Examiner respectfully disagrees. Office Action cites paragraph [0172] of Wolf to teach “generating a dietary classifier, wherein the dietary classifier uses the edible of interest as an input, and outputs a dietary label using a classification process; and generating a dietary label as a function of the dietary classification machine-learning process, wherein the dietary classification machine-learning process uses the edible of interest as an input, and outputs the dietary label, wherein the dietary label comprises a portion of the received nourishment information (see Wolf et al. paragraph 172; … all or a portion of the food data can be provided to a classifier (e.g. dietary classifier) to generate the score(s) (e.g. output) for the food data..).
Even so the Applicant's arguments, filed on July 27, 2022 with respect to argument (1) in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 1 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No.: US 10720235 B2 to Leifer et al.; A method for improving food-related personalized for a user including determining food-related preferences associated with a plurality of users to generate a user food preferences database; collecting dietary inputs from a subject matter expert (SME) at an SME interface associated with the user food preferences database; determining personalized food parameters for the user based on the user food-related preferences and the dietary inputs; receiving feedback associated with the personalized food parameters from the user; and updating the user food preferences database based on the feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626 


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626